Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's election with traverse of Group I, claims 1-11 in the reply filed on 02/26/2021 is acknowledged.  The traversal is on the ground(s) that the special technical feature of “one or more defects” is not suggested by Hahn.  This is not found persuasive because US 2010/0144536 teaches this feature. See rejection below.
The requirement is still deemed proper and is therefore made FINAL.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

1, 2, 4, 6-8, 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hahn (US 2015/0213930) in view of Berenguer (US 2010/0144536).
Hahn teaches a superconducting coil (abstract) comprising at least one HTS no-insulation conductor wound about a longitudinal axis to form a pancake coil (abstract).
Hahn fails to teach the HTS NI conductor comprises one or more defects.
Berenguer, however, teaches a superconductor coil (abstract, para. 0068) wherein the HTS NI conductor comprises one or more defects for the purpose of providing greater flexibility in the design and increased efficiency in coils(para. 0046-0047, 0068).
Therefore, it would have been obvious to one of ordinary skill in the art to provide HTS NI conductor comprises one or more defects in Hahn in order to provide greater flexibility in the design and increased efficiency in coils as taught by Berenguer.
Regarding claim 2, 8, Hahn teaches that the conductor is a wire (para. 0031).
Regarding claim 4, 7, Berenguer teaches the defects can include non-superconducting phases (para. 0038). Additionally it appears that non-superconducting phases include a local critical current less than 80% of the average critical current of the conductor.
Regarding claim 6, 11, Berenguer teaches that the superconductor material is REBCO (para. 0011).

Claim 3, 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hahn (US 2015/0213930) in view of Berenguer (US 2010/0144536) and Friedman (US 2006/0071747).

Friedman, however, teaches a superconductor coil (abstract) wherein the coil is made up of superconductor tapes and are non-insulated (abstract).
Therefore, it would have been obvious to one of ordinary skill in the art to provide the coil is made up of superconductor tapes in Hahn in order to provide a configuration known in the art as taught by Friedman.

Claim 5, 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hahn (US 2015/0213930) in view of Berenguer (US 2010/0144536) and Pathare (US 4990490).
Hahn teaches a product as described above in claim 1, but fails to teach the defect is a discontinuity in the HTS NI conductor.
Pathare, however, teaches a superconductor (abstract) wherein a superconductor comprising discontinuities for the purpose of providing carrying critical current by the other superconductor constituents (col. 3, lines 10-33).
Therefore, it would have been obvious to one of ordinary skill in the art to provide the superconductor comprising discontinuities in Hahn in order to provide carrying critical current by the other superconductor constituents as taught by Pathare.




Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL A WARTALOWICZ whose telephone number is (571)272-5957.  The examiner can normally be reached on Monday-Friday 9 am - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Walker can be reached on 571-272-3458.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/PAUL A WARTALOWICZ/Primary Examiner, Art Unit 1735